TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
              FAX to: Cathy S. Lusk, Clerk, 12th Court of Appeals, Tyler, at (903)593-2193
                                                                                     FILED IN
                                                                                  12th COURT OF APPEALS
                                                                                       TYLER, TEXAS
Court of Appeals No. (If known):    12-15-00202-CR                                12/22/2015 8:05:23 AM
                                                                                         PAM ESTES
Trial Court Style:     The State of Texas v. Charles Bennett, Sr.                          Clerk


Trial Court & County: 349th Judicial District, Anderson County, Texas
 Trial Court No.: 05CR-051

Date Trial Clerk's Record Originally Due:
Date Court Reporter's/Recorder's Record Originally Due: 11.20.2015

Anticipated Number of Pages of Record: 900 pages

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s:


      Other. (Explain.): I am respectfully asking for an extension to file this record as I am working on
so many at one time. I have some time off and am diligently trying to finish them all. This record falls
behind the following appellate cases: ITIO A.D.G.H (accelerated appeal), 12-15-00233-CR State v.
Mullinnix.
Also I have several cases due that are not appeals, but still need to be out timely: ITIO Champagne,
15CR-057 & -059 State v. Murdoch (M/Suppress), DCCV15-258-349 M/M Morris
I have obtained help in hiring a scopist and am trying desperately to catch up on it all. Everything seems
to be due right on top of one another and I am trying to get to a manageable spot again.


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by January 21,
2016, and I hereby request an additional 30 days within which to prepare it. TEX. R. APP. P. 37.3.

In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.



Date 12.21.2015                                                Signature:___________________________
Office Phone Number: 903.723.7415                              Printed Name: Misty McAdams, CSR

mcadams349@windstream.net
E-mail Address                                                 Official Reporter, 349th Judicial District
                                                               Anderson & Houston County, Texas
The following parties have been served with a copy of this document:


MS. DONNA GORDON KASPAR                            MR. MARK W. CARGILL
ANDERSON COUNTY D.A.                               ATTORNEY AT LAW
ATTORNEY FOR THE STATE                             ATTORNEY FOR THE DEFENDANT
via: email only                                    via: email only




                                                   ________________________________________
                                                   Misty McAdams, CSR
                                                   Official Reporter, 349th Judicial District
                                                   Anderson & Houston County, Texas
                                                   500 North Church, Room 30
                                                   Palestine, TX 75801
                                                   903.723.7415
                                                   mcadams349@windstream.net